Citation Nr: 1452207	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  14-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to posttraumatic stress disorder (PTSD) (the Veteran's only service-connected disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to May 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in pertinent part denying TDIU.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


REMAND

The Board finds that further development is required before the claim of entitlement to TDIU is adjudicated.  

The Veteran was afforded a VA mental examination in May 2014 to address the impact of PTSD on her capacity for employment.  The examiner concluded that the requisite criteria for a diagnosis of PTSD were not met, and that this absence of PTSD was consistent with conclusions of prior VA examiners.  VA psychological examiners in February 2012 and February 2013 also found that the diagnostic criteria for PTSD were not met.  

The May 2014 examiner stated that, "the majority of the Veteran's current functional impairment is attributable to her severe and longstanding symptoms of borderline personality disorder, which exacerbate her symptoms of depression ...."  The examiner diagnosed both borderline personality disorder and depression.  The February 2012 and February 2013 VA examiners similarly found that the Veteran's mental impairments impacting work functioning were due to her borderline personality disorder. 

However, following the February 2012 VA examiner's rejection of a diagnosis of PTSD substantially because the Veteran did not endorse symptoms to support criterion C for that diagnosis, a July 2012 VA examiner concluded that the diagnostic criteria were met substantially because at that examination the Veteran did endorse symptoms supportive of criterion C.  The July 2012 examiner reviewed the service records and inferred impacts of a military sexual trauma (MST).  While the July 2012 examiner noted that depression was assessed in service, she diagnosed only PTSD, observing "her depression appears to be resolving."  

In contrast, the May 2014 examiner diagnosed depression and attributed the depression as principally associated with the Veteran's personality disorder and its effects.  Unfortunately, the examiner did not adequately address any relationship between the Veteran's rape/MST in service or her service more generally and her diagnosed depression.  Rather, the May 2014 examiner stated:

It is not uncommon for those with a longstanding pattern of characterological issues to rewrite their own history as sometimes it is easier to fault a specific event, such as rape, rather than take ownership of past/current struggles.  While the rape certainly impacted her, her history reflects difficulties prior to remembering this event, and beginning in childhood.  All this demonstrates a clear picture of borderline personality disorder significantly impacting her functioning over the years.  

[The Veteran's] military records also indicate she was struggling with depression and that she had also reported problems with it since childhood.  Review of records and treatment, as well as her report today, confirm that [the Veteran] has struggled over the years.  However, depression appears to be a secondary reaction to the interpersonal struggles due to long-standing characterological issues and life stressors she has experienced throughout the years, including childhood issues, the MST, and currently her breast cancer, homelessness, inability to find work, and relational problems.  It should be noted that it is more likely than not that her characterological issues (borderline personality disorder) greatly impact her mood.

The May 2014 examiner found that the Veteran's military sexual trauma impacted her, but the examiner did not clarify that impact, including whether it substantially contributed to her diagnosed depression.  The examiner also recognized that depression was noted to be an issue while she was in service, but did not address whether current depression was related to service.  

The claims file contains an August 2013 letter from a private neuropsychologist, L.S., who was treating the Veteran with psychotherapy.  She provided opinions that the Veteran meets the diagnostic criteria for PTSD and depression, and that she is unemployable.  The neuropsychologist did not, however, address the specific criteria for the PTSD diagnosis, or relate the depression to service.  She also did not adequately address the causes of the Veteran's unemployability or mention any diagnosis of a personality disorder.

Also of record is the record of a private neuropsychological evaluation by P.T.R., on referral from the neuropsychologist L.S.,.  The record does not show a definitive diagnosis of PTSD.  Rather, record notes "Impressions" including, "Her report in interview and testing also suggests that she meets criteria for post traumatic stress disorder (PTSD)."  Beyond this 'suggestion' the neuropsychologist neither addresses the criteria for a PTSD diagnosis nor provides any concrete diagnoses.  The neuropsychologist does provide "Recommendations" including, "Due to her significant psychiatric distress (i.e., PTSD, Depression, and Anxiety), [the Veteran] is presently disabled from gainful employment."  The neuropsychologist P.T.R., like the neuropsychologist L.S., failed to address a personality disorder.

The Veteran also submitted an August 2013 letter from a treating VA social worker, K.D., which provides a long analysis with various theories addressing development of PTSD and personality disorder in the Veteran.  The social worker advocated for an award of a total disability rating for the Veteran, "so that we do not allow another veteran, and a female veteran whose life was adversely affected after MST, to continue to be homeless."

By failing to address even the possibility of a personality disorder which is well-documented in the clinical record and which according to recent VA examiners features prominently in the Veteran's functional impairments, the private neuropsychologists L.S. and P.T.R. have rendered their assessments and opinions of questionable validity.  

As reflected above, considerable conflicts in the record exist as to whether the Veteran has PTSD, with three of four recent VA examiners, including the two most recent, concluding that she does not.  Despite this conflict, the Veteran is presently service connected for PTSD with a 70 percent rating assigned.  Accordingly, VA recognition of a change in diagnosis may be warranted.  If a diagnosis of a mental disorder is changed, VA must determine whether the new diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.125(b) (2014).  The Board accordingly remands the case for examination by a panel of two psychiatrists or psychologists, to resolve issues raised in this case.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim. 

2.  Then, the Veteran should be afforded an examination by a panel of two psychiatrists or psychologists to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim, and the impact of the service-connected psychiatric disability on the Veteran's employability.  All pertinent evidence of record must be made available to and reviewed by the examiners.

The examiner's should state whether the criteria for a diagnosis of PTSD due to military sexual trauma (MST) in service are currently met or have been met at any time during the pendency of the claim.  If so, the elements supporting the diagnosis should be identified.  If not, the examiners should explain why the diagnostic criteria for PTSD have not been met.  

If the examiners are of the opinion that any other acquired psychiatric disorders have been present during the period of the claim, they should state an opinion with respect to each such disorder whether there is a 50 percent or better probability that the disorder was present in service.

With respect to each such disorder that the examiners believe was present in service, the examiners should state an opinion as to whether the disorder clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of service.

With respect to each acquired psychiatric disorder present during the period of the claim that the examiners believe was not present in service, the examiners should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include the MST.

With respect to all acquired psychiatric disorders attributable to the Veteran's active service, the examiners should identify the manifestations of those disorders and provide an opinion as to whether the disorders are sufficient by themselves to render the Veteran unemployable.

The rationale for all opinions expressed must be provided.
 
3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4. Then, the RO or the AMC should again review the record and adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


